DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is vague and indefinite.  On line 1, the word “a”, before the phrase “tape dispensing kit”, should be replaced with the word --A--.  Further, on line 16, item “d)”, the phrase “carabiner” is unclear.  How does the carabiner relate to the rest of the items set forth?  Is the carabiner mounted on the carabiner mount set forth on line 13?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent No. 5,494,204) in view of Drennan (GB Patent No. 2 162 493).
With respect to Claim 1, Wang, Figures 1-6, teaches a tape dispensing system, comprising: 
a) a first roll cartridge 1, the first roll cartridge 1 including: 
i) a hub 2 having a first axial side (near 202a-d) and a second axial side (near 201a-d) opposite thereto: 
ii) a first connector 202a-d integral with the first axial side of the hub 2; 
iii) a second connector 201a-d integral with the second axial side of the hub 2: and iv) a tape cutter 104 extending radially from the hub: and 
b) a second roll cartridge 1 (see Figures 2-3 in which multiple hubs are labeled 1) substantially identical to the first roll cartridge 1, wherein the first connector of the second roll cartridge 1 mates with the second connector of the first roll cartridge 1. 
Wang teaches all the elements of the tape dispensing system except for the connectors being twist-lock connectors.
However, Drennan, Figures 1-4, teaches a first twist-lock connector 7 integral with the first axial side of a hub 2; and a second twist-lock connector 9 integral with the second axial side of the hub.
It would have been obvious to one of ordinary skill in the art to replace the snap-fit arm/slot connections of Wang with twist-lock connectors, as taught by Drennan, because such a replacement would eliminate the possibility of breaking the snap-fit arm due to repeated use.
With respect to Claim 5, Drennan further teaches wherein the first twist-lock connector 7 is an array of male protrusions and the second twist-lock connector 9 is an array of female receptacles shaped to receive the male protrusions.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent No. 5,494,204) in view of Drennan (GB Patent No. 2 162 493) as applied to Claim(s) 1, 5, and 7, and further in view of Unda et al (U.S. Patent Application Publication No. 2008/0217351), hereinafter “Unda”. 
With respect to Claim 2, Wang in view of Drennan are advanced above.
Wang in view of Drennan teach all the elements of the tape dispenser system except for 
wherein the tape cutter includes a threading slot.
	However, Unda, Figure 4, teaches a cutter 451 including a threading slot 450.
	It would have been obvious to one of ordinary skill in the art to provide Wang in view of Drennan with a slot, as taught by Unda, for the purpose of guiding the tape.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent No. 5,494,204) in view of Drennan (GB Patent No. 2 162 493) as applied to Claim(s) 1, 5, and 7, and further in view of Peterson (U.S. Patent No. 4,447,015). 
With respect to Claim 6, Wang in view of Drennan are advanced above.
Wang in view of Drennan teach all the elements of the tape dispenser system except for a plurality of roll-centering ridges extending radially from the hub.
However, Peterson teaches the desirability to have ribs 40 extending radially from the hub 20.
It would have been obvious to one of ordinary skill in the art to provide Wang in view of Drennan, as taught by Peterson, for the purpose of accommodating rolls of various sized core diameters and radially centering and holding said rolls.  See Column 2, lines 54-59 and Column 3, lines 1-3.
 Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent No. 5,494,204) in view of Drennan (GB Patent No. 2 162 493) as applied to Claim(s) 1, 5, and 7, and further in view of Diangelo (U.S. Patent Application Publication No. 2016/0152434). 
With respect to Claim 7, Wang in view of Drennan are advanced above.
Wang further teaches a third roll cartridge 1.
Wang in view of Drennan teach all the elements of the tape dispenser system except for the twist lock connector opposite a carabiner mount.
However, Diangelo, Figures 1-2, teaches a twist lock (note that the carabiner mount is along the axis of the roll) connector opposite a carabiner mount (see Figure 1 below). 
[AltContent: textbox (Carabiner
Mount)][AltContent: arrow]			
    PNG
    media_image1.png
    294
    383
    media_image1.png
    Greyscale

  	It would have been obvious to one of ordinary skill in the art to provide Wang in view of Drennan with a twist lock connector opposite a carabiner mount, as taught by Diangelo, for the purpose enabling a user to attach a keyring attachment (116) for easy access and convenient transportation of the device.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent No. 5,494,204) in view of Drennan (GB Patent No. 2 162 493) as applied to Claim(s) 1, 5, and 7, and further in view of Diangelo (U.S. Patent Application Publication No. 2016/0152434).
	With respect to Claim 10, Wang, Figures 1-6, teaches a tape dispensing system, comprising: 
a) a first roll cartridge 1, the first roll cartridge 1 including: 
i) a hub 2 having a first axial side (near 202a-d) and a second axial side (near 201a-d) opposite thereto: 
ii) a first connector 202a-d disposed about the first axial side (near 202a-d) of the hub 2: 
iii) a second connector 201a-d disposed about the second axial side side (near 201a-d) of the hub 2: and 
iv) a tape cutter 104 extending radially from the hub: 
b) a second roll cartridge 1 substantially identical to the first roll cartridge 1, wherein the first connector 202a-d of the second roll cartridge 1 is mated with the second connector 201a-d of the first roll cartridge; and 
c) a third roll cartridge 1.
Wang teaches all the elements of the tape dispensing system except for the connectors being twist-lock connectors.
However, Drennan, Figures 1-4, teaches a first twist-lock connector 7 integral with the first axial side of a hub 2; and a second twist-lock connector 9 integral with the second axial side of the hub.
It would have been obvious to one of ordinary skill in the art to replace the snap-fit arm/slot connections of Wang with twist-lock connectors, as taught by Drennan, because such a replacement would eliminate the possibility of breaking the snap-fit arm due to repeated use.
Wang in view of Drennan are advanced above. 
Wang in view of Drennan teach all the elements of the tape dispenser system except for the twist lock connector opposite a carabiner mount.
However, Diangelo, Figures 1-2, teaches a connector opposite a carabiner mount (see Figure 1 on Page 5 of this Office Action) and a twist lock (note that the carabiner mount is along the axis of the roll)
	It would have been obvious to one of ordinary skill in the art to provide Wang in view of Drennan with a twist lock connector opposite a carabiner mount, as taught by Diangelo, for the purpose enabling a user to attach a keyring attachment (116) for easy access and convenient transportation of the device.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent No. 5,494,204) in view of Drennan (GB Patent No. 4,262,835), Diangelo (U.S. Patent Application Publication No. 2016/0152434), and Archer (U.S. Patent Application Publication No. 2013/0341354).
With respect to Claim 20, Wang, Figures 1-6, teaches a tape dispensing kit, comprising: 
a) a first roll cartridge 1, the first roll cartridge including: 
i) a hub 2 having a first axial side (near 202a-d) and a second axial side (near 201a-d) opposite thereto: 	
ii) a first connector 202a-d disposed about the first axial side of the hub 2; 
iii) a second connector 201a-d disposed about the second axial side of the hub 2: and 
iv) a tape cutter 104 extending radially from the hub 2; 
b) a second roll cartridge 1 substantially identical to the first roll cartridge 1, wherein the first connector of the second roll cartridge is configured to be mated with the second connector of the first roll cartridge (See Figures 2 and 3): 
c) a third roll cartridge 1; and a slot configured to accept a writing instrument (orifice in the interior of the hub).
 Wang in view of Drennan are advanced above. 
Wang in view of Drennan teach all the elements of the tape dispenser system except for the twist lock connector opposite a carabiner mount.
However, Diangelo, Figures 1-2, teaches a connector opposite a carabiner mount (see Figure 1 on Page 5 of this Office Action) and a twist lock (note that the carabiner mount is along the axis of the roll)
	It would have been obvious to one of ordinary skill in the art to provide Wang in view of Drennan with a twist lock connector opposite a carabiner mount, as taught by Diangelo, for the purpose enabling a user to attach a keyring attachment (116) for easy access and convenient transportation of the device.
Wang in view of Drennan and Diangelo are advanced above.
Wang in view of Drennan and Diangelo teach all the elements of the tape dispensing kit except for a carabiner.  
However, Archer, Figure 4, teaches a carabiner 400.
It would have been obvious to one of ordinary skill in the art to replace the key ring of Diangelo or add a carabiner to the keyring of Diangelo, as taught by Archer, because a carabiner would facilitate the quick attaching or releasing to a person’s belt, purse, coat, or other accessory or article of clothing.  See Paragraph [0029].
Allowable Subject Matter
Claims 4, 8-9, and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654